Affirmed and Opinion filed October 8, 2020.




                                       In The

                       Fourteenth Court of Appeals

                               NO. 14-18-01010-CR

                     LUIS GILBERT ABREGO, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 262nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1578737

                                     OPINION

      In this appeal from a conviction for sexual assault of a child, appellant argues
in two issues that his conviction must be reversed because his guilty plea was not
knowing and voluntary, and because the trial court failed to admonish him that he
would have to register as a sex offender. For the reasons given below, we overrule
both of these issues and affirm the trial court’s judgment.
                                THE GUILTY PLEA

      Our record begins with the transcript of voir dire. The court reporter did not
record any pretrial discussions outside the presence of the venire panel, but we can
deduce that some sort of plea discussions must have occurred off the record because
the trial judge, the prosecutor, and the defense counsel made comments in front of
the venire panel that foretold appellant’s plea of guilty.

      The trial judge’s comments were direct. He stated no less than five times that
appellant would be entering a guilty plea, and that “this jury that’s going to be
impaneled today is going to be down here primarily for the purpose of determining
the appropriate punishment.” The prosecutor likewise opened her voir dire by stating
that the case will be tried differently because “the defendant is going to plead guilty.”
And the defense counsel withdrew one of his questions after explaining on the record
that his question applied to the guilt stage of a trial. All of these remarks were made
before appellant ever spoke a word and entered his guilty plea on the record.

      When the time finally came for the formal arraignment, the trial judge never
admonished appellant that his guilty plea constituted a waiver of his right to a trial
by jury, his right to confront witnesses, and his right to not incriminate himself.
Without those admonishments, appellant argues that his guilty plea was not knowing
and voluntary and that his conviction must be reversed.

      Appellant bases his argument on Boykin v. Alabama, 395 U.S. 238 (1969),
which held that a waiver of the aforementioned rights cannot be presumed on a silent
record. Id. at 243. For any such waiver to comport with due process, the defendant
must enter his guilty plea with a full understanding “of what the plea connotes and
of its consequence,” and his understanding must affirmatively be “spread on the
record.” Id. at 242–44.


                                           2
      Boykin did not explain the meaning of its “spread on the record” requirement.
See Aguirre-Mata v. State, 125 S.W.3d 473, 475 (Tex. Crim. App. 2003) (“Boykin
did not specifically set out what due process requires to be ‘spread on the record’
except to say generally that state courts should make sure that a guilty-pleading
defendant ‘has a full understanding of what the plea connotes and of its
consequence.’”). In the absence of a more particularized holding in Boykin, the
Texas Court of Criminal Appeals has decided that even when the defendant does not
receive formal admonishments about his rights from the trial court, due process is
satisfied “so long as the record otherwise affirmatively discloses that the defendant’s
guilty plea was adequately informed.” See Davison v. State, 405 S.W.3d 682, 687
(Tex. Crim. App. 2013). The Court of Criminal Appeals has also explained that an
inference of the defendant’s understanding can be made when the defendant is
represented by counsel and there is overwhelming evidence that the defendant’s
guilty plea was part of a defensive strategy. Compare Gardner v. State, 164 S.W.3d
393, 399 (Tex. Crim. App. 2005) (holding that the guilty plea comported with due
process because the record affirmatively showed a strategy to ask the jury for
community supervision), with Boykin, 395 U.S. at 240 (“Trial strategy may of course
make a plea of guilty seem the desirable course. But the record is wholly silent on
that point and throws no light on it.”).

      In this case, appellant’s defensive strategy is apparent from the record. He was
charged with sexually assaulting a sixteen-year-old girl, and there was DNA
evidence connecting him to the offense. Because the girl was underage and he was
more than three years older than her and not married to her, appellant had no defense
at all—not even if the girl had factually assented to the sexual encounter or if he had
reasonably believed that the girl was older. See Tex. Penal Code § 22.011(e)
(establishing a narrow defense to sexual assault of a child when the defendant is


                                           3
within three years of the child’s age or married to the child); Fleming v. State, 455
S.W.3d 577, 582 (Tex. Crim. App. 2014) (holding that there is no culpable mental
state with respect to the child’s age in a prosecution for sexual assault of a child,
which is a strict-liability offense). Faced with the virtual certainty of a conviction
that DNA evidence brings, appellant had only one viable defensive strategy, which
was to plead guilty and then put on evidence of mitigating circumstances during the
punishment stage of trial. This strategy supports a finding that appellant waived his
constitutional rights knowingly and voluntarily.

      The same strategy was evident in Gardner. After the defendant pleaded guilty
in that case, the defense counsel sought leniency from the jury. 164 S.W.3d at 397.
Counsel argued that the defendant had taken responsibility for his actions, that he
had spared the child from having to testify in open court, and that he had relieved
the jury from the “grueling experience” of deliberating guilt. Id. at 395–96. When
the jury rejected the defendant’s request for community supervision, the defendant
appealed, claiming that his guilty plea was not knowing or voluntary because, like
here, the trial court completely failed to admonish the defendant about his
constitutional rights. Id. at 397. The Court of Criminal Appeals rejected that
argument and explained that the defendant’s understanding of his rights could be
inferred by his defensive strategy, which was presumably made in consultation with
competent counsel. Id. at 399. Because the facts of Gardner are nearly the same as
the facts of appellant’s case, we are bound to follow the same reasoning.

      In addition to appellant’s defensive strategy, the record contains other
discussions during voir dire, which likewise show that appellant was informed of his
rights before he waived them. For example, the prosecutor displayed a slide stating
that the defendant has a right to a fair trial. The trial judge also advised the venire
panel that the defendant has a presumption of innocence, which the prosecution must

                                          4
overcome with proof beyond a reasonable doubt. But the trial judge added, “In this
case, we don’t get into that because he’s going to be entering a plea of guilt.”

      The trial judge also referenced the right to confront witnesses, stating that
even in this punishment trial, the prosecutor would still put on evidence to establish
the facts of the offense, and the jury would be responsible for assessing the
credibility of witnesses. The trial judge further asserted, “You’re going to be hearing
from the complainant.” Appellant could have reasonably anticipated from this
exchange that the complainant would have testified even if he had not pleaded guilty,
which meant that he would have had the right to confront her.

      And finally, the trial judge advised the venire panel that appellant had a Fifth
Amendment right to not testify, and that he could not be compelled to take the stand
in either the guilt stage or the punishment stage. These statements, all of which
occurred in appellant’s presence, support an inference that appellant was aware of
his constitutional rights, even though he received no specific admonishments
regarding those rights at the time he pleaded guilty. Cf. Burnett v. State, 88 S.W.3d
633, 641 (Tex. Crim. App. 2002) (holding that the defendant could not have been
harmed when he pleaded guilty without having received an admonishment about the
range of punishment because the transcript of voir dire was otherwise replete with
instances in which the parties referred to the maximum punishment).

      Appellant responds that we should “eschew” decisions like Aguirre-Mata,
Gardner, and Davison because of certain “analytical flaws” committed by the Court
of Criminal Appeals. We decline this invitation. Because we are just an intermediate
appellate court, we are bound to follow those decisions out of respect for stare
decisis. And following Gardner in particular because it is factually analogous, we
conclude that the record establishes that appellant knowingly and voluntarily waived
his constitutional rights when he pleaded guilty.

                                          5
                       SEX OFFENDER REGISTRATION

      Before a trial court accepts a plea of guilty, the trial court must admonish the
defendant whether he will be subject to registration as a sex offender. See Tex. Code
Crim. Proc. art. 26.13(a)(5). The trial court here did not comply with this statutory
mandate—not even substantially. Because of the trial court’s failure, appellant
argues that his conviction must be reversed.

      We agree with appellant that the trial court erred, but under Article 26.13(h),
any such error is not reversible: “The court must substantially comply with
Subsection (a)(5). The failure of the court to comply with Subsection (a)(5) is not a
ground for the defendant to set aside the conviction, sentence, or plea.”

      Appellant acknowledges the text of Article 26.13(h), but he argues that the
second sentence of that provision should not be read to negate the first sentence.
Under his interpretation of the statute, the first sentence creates “the possibility of a
remedy,” and the second sentence forecloses that remedy only when the trial court
substantially admonishes the defendant about having to register as a sex offender.
This argument does not comport with our canons of statutory construction, which
require that we apply the plain meaning of words when they are clear and
unambiguous. See Ex parte Whiteside, 12 S.W.3d 819, 821 (Tex. Crim. App. 2000).
And here, the statute unambiguously forecloses relief whenever there is a “failure of
the court to comply,” not a failure of the court to substantially comply.

      Also, if the legislature had intended to foreclose a remedy only in cases of
substantial compliance, as appellant suggests, the legislature could have chosen
language like “substantial compliance by the court is sufficient,” which already
appears in Article 26.13(c). But because the legislature chose different language, we
must presume that it meant what it said, which is that an unqualified failure to
comply is no basis for setting aside a conviction. Enforcing that language as we must,
                                           6
we conclude that appellant’s conviction cannot be reversed on the ground that the
trial court failed to admonish him that he would have to register as a sex offender.
See Fluellen v. State, 443 S.W.3d 365, 372 (Tex. App.—Texarkana 2014, no pet.)
(holding that the legislature has foreclosed relief for any failure by the trial court to
admonish a defendant about having to register as a sex offender); Morin v. State,
340 S.W.3d 816, 818 (Tex. App.—San Antonio 2011, pet. ref’d) (same); Skinner v.
State, 334 S.W.3d 12, 15–16 (Tex. App.—Dallas 2008, no pet.) (same); James v.
State, 258 S.W.3d 315, 318 (Tex. App.—Austin 2008, pet. dism’d) (same); see also
Mitschke v. State, 129 S.W.3d 130, 136 (Tex. Crim. App. 2004) (holding that the
trial court’s failure to admonish a defendant about the sex offender registration
requirement did not violate due process or render the guilty plea involuntary).

                                   CONCLUSION

      The trial court’s judgment is affirmed.




                                         /s/       Tracy Christopher
                                                   Justice


Panel consists of Justices Christopher, Wise, and Jewell.
Publish – Tex. R. App. P. 47.2(b).




                                               7